Detailed Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 5, 11, 19 have been amended. Claim 4 was canceled. Claim 21 was added. Claims 1-3 and 5-21 are pending and rejected in the application. This action is Final. 

Response to Arguments
Applicant Argues 
Without conceding the propriety of the Office Action’s rejections, the Applicant has amended the claims to advance prosecution of the case. In particular, the Applicant respectfully asserts that Ramerin view of Kaul, Pappu, and McMichael does not disclose, teach, or suggest the limitations recited in amended claim 1, as tentatively agreed upon during the Examiner Interview:
...identifying a plurality of image areas corresponding to text in the image using an optical character recognition (OCR) process;
extracting the text from the plurality of image areas of the image using the OCR process;
identifying a search term for a first item from the text input and the extracted

text...
Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-3 and 5-21 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6, 9, 11, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. U.S. Patent Publication (2007/0260635; hereinafter: Ramer) in view of Wexler et al. U.S. Patent Publication (2017/0192401; hereinafter: Wexler) and further in view of Kaul et al. U.S. Patent Publication(2015/0324065; hereinafter: Kaul) and further in view of Pappu et al U.S. Patent Publication (2018/0004718; hereinafter: Pappu) and further in view of McMichael U.S. Patent Publication (2019/0066156; hereinafter: McMichael) 



Claim 1

As to claims 1, Ramer discloses a system comprising: 
a network interface component configured to communicate with a first device and a first online platform (figures 1 and 2, paragraph[0037]-paragraph[0039], “The wireless search platform 100 may include mobile search host facilities 114… The mobile network appliance embodiment of the mobile communication facility 102 may be a web appliance, network appliance, or a GPS network appliance. Email, instant messaging, and chat device embodiments of the mobile communication facility 102 may include appliances…etc.”, the reference describes a mobile device (i.e., first device) being connected to a wireless search platform (i.e., first online platform).); 
a non-transitory memory comprising a database storing interface output data for a plurality of device applications (figures 1 and 2, paragraph[0036]-paragraph[0037], “The mobile search host facilities 114 may link to additional databases 168 and data facilities 170…etc.”); and 

receiving, from the first device, text input  and an image contained within message data associated with a first account utilized through the first device (paragraph[0036]-paragraph[0037], “A search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol ("WAP") site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format…etc.”, the reference describes using highlighted text from a selection of text in an SMS message (i.e., selection of text and image ) that is linked to the user’s phone account service (i.e., a first account).); 
determining the first online platform utilized by the first account based on past data of online platform usage through the first account (paragraph[0071], “Recommendations may be specific to a mobile communication facility 102, mobile subscriber characteristic 112, result facilities, carrier business rules 130, and/or sponsor facilities 144. Providing a recommendation to the user about other relevant content may be done either during search result display 172 or after a search item has been selected….etc.”, the reference describes searching a product website (i.e., first online platform) based on the transaction history (e.g., paragraph[0166], “Transaction History may include the data associating a unique subscriber with the content elements he or she has interacted with…etc.”) on these websites.);
in response to receiving search results comprising the first item available with the first online platform (paragraph[00235], “results may be retrieved based on submitting a query entry 120 in conjunction with information relating to the mobile communication facility 102…etc.”, the reference describes returning search results based on the query from a product website.), extracting item data for the first item on the first online platform (Figure 10, element 1002, paragraph[0195], “FIGS. 10A-10B illustrate several more screen shots in a progression of screen shots associated with a search from a user interface of a mobile communication facility 102. A search result is selected 1002, in this case a song related to Britney Spears…etc.”, the reference shows search results with item data in figure 10 (i.e., element 1002). The Examiner interprets item data as a description in the search result as noted from Applicant’s Specification in paragraph[0023].).

Ramer does not appear to explicitly disclose 
identifying a plurality of images areas corresponding to text in the image using an optical character recognition (OCR) process; 
extracting the text from the plurality of image areas of the image using the OCR process; 
identifying a search term for a first item from the text input and the extracted text; 
determining a sentiment for a search parameter for the first item from the text input using a language processing model, wherein the search parameter comprises a property associated with the first item;
determining additional text data separate from the text input within the message data; 
analyzing the additional text data using a machine learning model trained based on contextual message data received by the system; 
determining an item type and an item quantity for the first item based on the sentiment and the analyzing; 
executing a first search on the first online platform using the search term, the item type, and the item quantity, wherein the first search comprises a query having a plurality of query terms based on the search term, the item type, and the item quantity; 
generating output data for the item data with the message data using the interface output data, wherein the interface output data changes the text input to a selectable option to display the item data and link to the first item on the first online platform in an interface displaying the message data.

However, Wexler discloses identifying a plurality of images areas corresponding to text in the image using an optical character recognition (OCR) process (paragraph[0158], “In some cases, optical character recognition (OCR) may be performed on at least one image captured by image sensor 220, and the at least one keyword may be determined based on the OCR result…etc.”); 
extracting the text from the plurality of image areas of the image using the OCR process (paragraph[0158], “In some cases, optical character recognition (OCR) may be performed on at least one image captured by image sensor 220, and the at least one keyword may be determined based on the OCR result…etc.”); 
identifying a search term for a first item from the text input and the extracted text (paragraph[0160]-paragraph[0161], “at least one search query may be determined based on at least one keyword. In some cases, the at least one search query may comprise the at least one keyword…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler to extract keywords from images in data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler to process images to provide useful information to users. (Wexler: paragraph[0006])  

The combination of Ramer and Wexler do not appear to explicitly disclose determining a sentiment for a search parameter for the first item from the text input using a language processing model, wherein the search parameter comprises a property associated with the first item;
determining additional text data separate from the text input within the message data; 
analyzing the additional text data using a machine learning model trained based on contextual message data received by the system; 
determining an item type and an item quantity for the first item based on the sentiment and the analyzing; 
executing a first search on the first online platform using the search term, the item type, and the item quantity, wherein the first search comprises a query having a plurality of query terms based on the search term, the item type, and the item quantity; 
generating output data for the item data with the message data using the interface output data, wherein the interface output data changes the text input to a selectable option to display the item data and link to the first item on the first online platform in an interface displaying the message data.

However, Kaul discloses determining a sentiment for a search parameter for the first item from the text input using a language processing model (paragraph[0063], “Other techniques from natural language processing, computational linguistics, and textual analysis that are known in the art may be used to extract a sentiment 121 from a message 101…etc.”, the reference describes using natural language processing (i.e., a language processing model) to determine sentiment from the text message terms that are being searched.), wherein the search parameter comprises a property associated with the first item (paragraph[0048], “The method begins in a first process 91, in which the user terminal 71 determines, from data pertaining to a conversation of the messaging application, named entities, a topic, and a sentiment that each pertain to at least one message of the conversation…etc.”, the reference describes using search parameters based on sentiment properties found in the message.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler and Kaul to extract sentiment information from a message which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Kaul to provide a real-time semantic search during a text message conversation without missing messages from the other party. (Kaul: paragraph[0004]-paragraph[0005])  

The combination of Ramer, Wexler, and Kaul do not appear to explicitly disclose 
determining additional text data separate from the text input within the message data; 
analyzing the additional text data using a machine learning model trained based on contextual message data received by the system; 
determining an item type and an item quantity for the first item based on the sentiment and the analyzing; 
executing a first search on the first online platform using the search term, the item type, and the item quantity, wherein the first search comprises a query having a plurality of query terms based on the search term, the item type, and the item quantity; 

generating output data for the item data with the message data using the interface output data, wherein the interface output data changes the text input to a selectable option to display the item data and link to the first item on the first online platform in an interface displaying the message data.

However, Pappu discloses determining additional text data separate from the text input within the message data (figures 3 and 6, paragraph[0039], “The entity extraction and linking circuitry 106 may determine an attribute referenced within an individual comment, a sub-conversation, or a draft comment that relates to or is otherwise associated with the identified entity (408)….etc.”); 
analyzing the additional text data using a machine learning model trained based on contextual message data received by the system (figures 3 and 6, paragraph[0033], “that the fact machine 100 may implement in various embodiments, various example methods in which the comment segmentation circuitry 104 may segment the comments of the comment string into different sub-conversations are illustrated…etc.”, the reference describes the fact machine as analyzing conversation data.); 
determining an item type and an item quantity for the first item based on the sentiment and the analyzing (figures 3 and 6, paragraph[0039], “The entity extraction and linking circuitry 106 may utilize a radius of words from the identified entity that it may examine for attributes…etc.”, the reference describes determining the attributes from the conversation based on the comments and linking of conversation. The attributes are elements related to the entity (e.g., paragraph[0040]-paragraph[0041]) (i.e., item type and item quantity).); 
executing a first search on the first online platform using the search term, the item type, and the item quantity (figures 3 and 6, paragraph[0039], “the querying circuitry 112 may query the knowledge base 118 for a fact relating to both the entity and the attribute (410)…etc.”, the reference describes using the search entity (i.e., search term) and attributes (i.e., item type and quantity) to search for related entity and attributes.), wherein the first search comprises a query having a plurality of query terms based on the search term, the item type, and the item quantity (figures 3 and 6, paragraph[0040]-paragraph[0041], “the knowledge base can be searched for an entity and an associated attribute and a particular value can be provided as a fact to the user…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, and Pappu to extract attributes from addition text in a conversation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, and Pappu to provide real time content related to a user comment (Pappu: paragraph[0001]).  

The combination of Ramer, Wexler, Kaul, and Pappu do not appear to explicitly disclose 
generating output data for the item data with the message data using the interface output data, wherein the interface output data changes the text input to a selectable option to display the item data and link to the first item on the first online platform in an interface displaying the message data.

However, McMichael discloses generating output data for the item data with the message data using the interface output data (figures 4A, 4B, and 4C, paragraph[0050]-paragraph[0052], “Once the directed message server 104 transmits the situationally relevant content elements to the mobile device 102, which is illustrated as a McDonalds.RTM. thumbnail 404, an advertisement 410, and a barcode 408 (FIGS. 4B and 4C), a notification bar 402 shows a notification….etc.”, the reference describes outputting results on the message interface.), wherein the interface output data changes the text input to a selectable option to display the item data and link to the first item on the first online platform in an interface displaying the message data (figures 4A, 4B, 4C, and 6D, paragraph[0052]-paragraph[0053], “As shown in FIG. 4B, when a particular term, here "mcdonalds" is recognized, the McDonalds.RTM. thumbnail is displayed. The thumbnail 404 may be presented as text or as a graphic or image similar to the illustrated McDonalds.RTM. thumbnail, which includes the McDonalds.RTM. icon disposed thereon…etc.” and paragraph[0070], the reference describes changing the text input interface (i.e., text input) to a selectable graphic search result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, and McMichael to display advertisements based on a text messaging data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, and McMichael to improve upon the method of transmitting and displaying situationally appropriate information on mobile devices. (McMichael: paragraph[0005]).

Claim 2
As to claim 2, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 1, as noted above, and Ramer further disclose wherein the text input is received by the system from the first device in response to the text input being highlighted in the message data through input to the interface displaying the message data (paragraph[0037], “A search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol ("WAP") site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format), or the search may be triggered by other website or local (e.g., cellular phone or other wireless device) activity. The mobile search host facilities 114 may link to additional databases 168 and data facilities 170…etc.”, the reference describes searching highlighted terms by transmitting the terms to other databases.).


Claim 3
As to claim 3, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 2, as noted above, and Ramer further disclose wherein the message data comprises a text message from a second device utilizing a second account (paragraph[0005]-paragraph[0007], “mobile content interaction information may be derived from mobile communication facilities…etc., the reference describes the messaging derived from mobile communication facilities (i.e., text messages from multiple accounts).), and wherein the operations further comprise: 
determining at least one of the second device or the second account using the message data (paragraph[0052], “device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user …etc.”, the reference describes determining the user devices (i.e., second device) based on the user characteristics while using the phone services.); 
determining a browsing history for the at least one of the second device or the second account, wherein the browsing history includes an indication of interest in the first item (paragraph[0114], “the query assistance facility 210 may predict a correction 244, taking into account user-specific data contained in the purchase history of the filter algorithm facility 144, such as that the user seeks information pertaining to "Coltrane,"…etc.”, the reference describes using the online history of the user to determine the user’s interest in the search terms.), 
wherein the search term is further identified using the browsing history (paragraph[0114]-paragraph[0115], “(paragraph[0114], “the query assistance facility 210 may predict a correction 244, taking into account user-specific data contained in the purchase history of the filter algorithm facility 144, such as that the user seeks information pertaining to "Coltrane,"…etc.”, the reference describes the system determining alternative search terms.).

Claim 6
As to claim 6, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 1, as noted above, and Ramer further disclose wherein the operations further comprise: receiving a request to process a transaction via the selectable option (paragraph[0086], “the user may initiate interactions…etc.”); and processing the transaction for the first item with the first online platform (paragraph[0086], “the user may initiate interactions/transactions 234 with the information (e.g., placing a call, click on a link, or an online order) that is then delivered 238 wirelessly through the wireless platform…etc.” ).

Claim 9
As to claim 9, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 1, as noted above, and Ramer further disclose wherein the first account comprises an active option to allow in-message highlighting to search for items through selecting the text input in the message data, and wherein the active option is activated across all devices utilizing the first account(paragraph[0037], “A search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol ("WAP") site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format..etc.”, the reference describes the user being able to touch (i.e., active option) the screen to highlight on users devices.).

Claim 11
As to claim 11, Ramer discloses a method comprising: 
receiving text data from a message communicated through a device of a user, wherein the text data comprises an item of interest to the user(paragraph[0036]-paragraph[0037], “A search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol ("WAP") site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format…etc.”, the reference describes using highlighted text from a selection of text in an SMS message (i.e., received text and image data ) that is linked to the user’s phone account service (i.e., a first account).);
determining an online marketplace associated with the user based on a user preference ((paragraph[0114], “the query assistance facility 210 may predict a correction 244, taking into account user-specific data contained in the purchase history of the filter algorithm facility 144, such as that the user seeks information pertaining to "Coltrane,"…etc.”,  and paragraph[0140], “Similarly, queries may be disambiguated, or search results retrieved, sorted, presented, or routed based on items purchased by a user…etc.”, the reference describes using the characteristics of user data (i.e., a user preference) to determine which database to search (i.e., marketplace).); 

Ramer does not appear to explicitly disclose
identifying a plurality of images areas corresponding to text in the image using an optical character recognition (OCR) process;
extracting the text from the plurality of image areas of the image using the OCR process;
determining a sentiment for a search parameter for the item from the text data using a language processing model, wherein the search parameter comprises a property associated with the item; 
determining, additional text data separate from the text data within the message; 
analyzing the additional text data using a machine learning model trained based on contextual message data 
determining an item type and an item quantity for the item based on the sentiment and the analyzing; 
performing a search on the online marketplace using the text data with the extracted text, and the item quantity, wherein the search identifies navigation data to an online offer for the item on the online marketplace associated with the text data, and wherein the search comprises a query having a plurality of query terms based on the text data, the item type, and the item quantity; 
generating an interface element for the text data within the message using the search; and 
outputting the interface element with the message on the device.

However, Wexler discloses identifying a plurality of images areas corresponding to text in the image using an optical character recognition (OCR) process (paragraph[0158], “In some cases, optical character recognition (OCR) may be performed on at least one image captured by image sensor 220, and the at least one keyword may be determined based on the OCR result…etc.”);
extracting the text from the plurality of image areas of the image using the OCR process (paragraph[0158], “In some cases, optical character recognition (OCR) may be performed on at least one image captured by image sensor 220, and the at least one keyword may be determined based on the OCR result…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler to extract keywords from images in data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler to process images to provide useful information to users. (Wexler: paragraph[0006])  

The combination of Ramer and Wexler do not appear to explicitly disclose
determining a sentiment for a search parameter for the item from the text data using a language processing model, wherein the search parameter comprises a property associated with the item; 
determining, additional text data separate from the text data within the message; 
analyzing the additional text data using a machine learning model trained based on contextual message data 
determining an item type and an item quantity for the item based on the sentiment and the analyzing; 
performing a search on the online marketplace using the text data with the extracted text, and the item quantity, wherein the search identifies navigation data to an online offer for the item on the online marketplace associated with the text data, and wherein the search comprises a query having a plurality of query terms based on the text data, the item type, and the item quantity; 
generating an interface element for the text data within the message using the search; and 
outputting the interface element with the message on the device.

However, Kaul discloses determining a sentiment for a search parameter for the item from the text data using a language processing model(paragraph[0063], “Other techniques from natural language processing, computational linguistics, and textual analysis that are known in the art may be used to extract a sentiment 121 from a message 101…etc.”, the reference describes using natural language processing (i.e., a language processing model) to determine sentiment from the text message terms that are being searched.), wherein the search parameter comprises a property associated with the item(paragraph[0048], “The method begins in a first process 91, in which the user terminal 71 determines, from data pertaining to a conversation of the messaging application, named entities, a topic, and a sentiment that each pertain to at least one message of the conversation…etc.”, the reference describes using search parameters based on sentiment properties found in the message.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler and Kaul to extract sentiment information from a message which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler and Kaul to provide a real-time semantic search during a text message conversation without missing messages from the other party. (Kaul: paragraph[0004]-paragraph[0005])  

The combination of Ramer, Wexler, and Kaul do not appear to explicitly disclose 
determining, additional text data separate from the text data within the message; 
analyzing the additional text data using a machine learning model trained based on contextual message data 
determining an item type and an item quantity for the item based on the sentiment and the analyzing; 
performing a search on the online marketplace using the text data with the extracted text, and the item quantity, wherein the search identifies navigation data to an online offer for the item on the online marketplace associated with the text data, and wherein the search comprises a query having a plurality of query terms based on the text data, the item type, and the item quantity; 
generating an interface element for the text data within the message using the search; and 
outputting the interface element with the message on the device.

However, Pappu discloses determining, additional text data separate from the text data within the message (figures 3 and 6, paragraph[0039], “The entity extraction and linking circuitry 106 may determine an attribute referenced within an individual comment, a sub-conversation, or a draft comment that relates to or is otherwise associated with the identified entity (408)….etc.”); 
analyzing the additional text data using a machine learning model trained based on contextual message data(figures 3 and 6, paragraph[0033], “that the fact machine 100 may implement in various embodiments, various example methods in which the comment segmentation circuitry 104 may segment the comments of the comment string into different sub-conversations are illustrated…etc.”, the reference describes the fact machine as analyzing conversation data.); 
determining an item type and an item quantity for the item based on the sentiment and the analyzing (figures 3 and 6, paragraph[0039], “The entity extraction and linking circuitry 106 may utilize a radius of words from the identified entity that it may examine for attributes…etc.”, the reference describes determining the attributes from the conversation based on the comments and linking of conversation. The attributes are elements related to the entity (e.g., paragraph[0040]-paragraph[0041]) (i.e., item type and item quantity).); 
performing a search on the online marketplace using the text data with the extracted text, and the item quantity (figures 3 and 6, paragraph[0039], “the querying circuitry 112 may query the knowledge base 118 for a fact relating to both the entity and the attribute (410)…etc.”, the reference describes using the search entity (i.e., search term) and attributes (i.e., item type and quantity) to search for related entity and attributes.), wherein the search identifies navigation data to an online offer for the item on the online marketplace associated with the text data (paragraph[0040], “Another attribute for an actor may include box office performance of all movies in which the actor has acted (e.g., a second-level attribute for the movie star…etc.”), and wherein the search comprises a query having a plurality of query terms based on the text data, the item type, and the item quantity(figures 3 and 6, paragraph[0040]-paragraph[0041], “the knowledge base can be searched for an entity and an associated attribute and a particular value can be provided as a fact to the user…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, and Pappu to extract attributes from addition text in a conversation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, and Pappu to provide real time content related to a user comment (Pappu: paragraph[0001]).  

The combination of Ramer, Wexler, Kaul, and Pappu do not appear to explicitly disclose generating an interface element for the text data within the message using the search; and 
outputting the interface element with the message on the device.

However, McMichael discloses generating an interface element for the text data within the message using the search (figures 4A, 4B, and 4C, paragraph[0050]-paragraph[0052], “Once the directed message server 104 transmits the situationally relevant content elements to the mobile device 102, which is illustrated as a McDonalds.RTM. thumbnail 404, an advertisement 410, and a barcode 408 (FIGS. 4B and 4C), a notification bar 402 shows a notification….etc.”, the reference describes outputting results on the message interface.); and 
outputting the interface element with the message on the device (figures 4A, 4B, 4C, and 6D, paragraph[0052]-paragraph[0053], “As shown in FIG. 4B, when a particular term, here "mcdonalds" is recognized, the McDonalds.RTM. thumbnail is displayed. The thumbnail 404 may be presented as text or as a graphic or image similar to the illustrated McDonalds.RTM. thumbnail, which includes the McDonalds.RTM. icon disposed thereon…etc.” and paragraph[0070], the reference describes changing the text input interface (i.e., text input) to a selectable graphic search result. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler,  Kaul, Pappu, and McMichael to display advertisements based on a text messaging data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, and McMichael to improve upon the method of transmitting and displaying situationally appropriate information on mobile devices. (McMichael: paragraph[0005]).

Claim 16
As to claim 16, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 11, as noted above, and McMichael further disclose comprising: in response to receiving a selection of the interface element, directing an application executing on the device to the online offer using the navigation data (figures 3, 7A, and 7B, paragraph[0076], “Relevant value offers reward the end user, the publisher, and the advertiser, concurrently. FIG. 7B illustrates activation and presentation of an example offer image….etc., the reference describes clicking on the icon on 7A, element 715 to receive the online offer 7B, element 720.).

Claim 17
As to claim 17, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 11, as noted above, and McMichael further disclose wherein the search further identifies sale data for the online offer, and wherein the interface element displays the sale data with the text data (figures 7A and 7B, paragraph[0076]-paragraph[0078], the reference displays sales data as shown in figure 7B.).

Claim 18
As to claim 18, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 11, as noted above, and Ramer l further disclose further comprising: determining the user preferences for the user based on at least one of a transaction history for the user, a browser history associated with the user, or an application installed on the device (paragraph[0114], “the query assistance facility 210 may predict a correction 244, taking into account user-specific data contained in the purchase history of the filter algorithm facility 144, such as that the user seeks information pertaining to "Coltrane,"…etc.”, the reference describes using the online purchase history.),.

Claim 19
As to claim 19, Ramer discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: 
receiving a selection of a portion of a message on a device with an image in the message, wherein the portion of the message comprises an item of interest designated by the selection(paragraph[0036]-paragraph[0037], “A search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol ("WAP") site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format…etc.”, the reference describes using highlighted text from a selection of text in an SMS message (i.e., received text and image data ) that is linked to the user’s phone account service (i.e., a first account).);

Ramer does not appear to explicitly disclose
identifying a plurality of image areas corresponding to text in the image using an optical character recognition (OCR) process;
extracting the text from the plurality of image areas of the image using the OCR process;
determining a sentiment for a search parameter for the item from the portion of the message using a language processing model, wherein the search parameter comprises a property associated with the item; 
determining additional text data separate from the portion within the message; 
analyzing the additional text data using a machine learning model trained based on contextual message data; 
determining an item type and an item quantity for the item based on the sentiment and the analyzing; 
determining a search query based on the selection with the extracted text, the item type, and the time quantity, wherein the search query comprises a plurality of query terms based on the portion of the message, the item type, and the item quantity; 
performing a search with an online merchant using the search query; 
in response to receiving, based on the performing, a search result comprising an item offered for sale with the online merchant, determining display data for the item in an application including the message; and 
outputting the display data in the application with the portion of the message.

However, Wexler discloses identifying a plurality of image areas corresponding to text in the image using an optical character recognition (OCR) process (paragraph[0158], “In some cases, optical character recognition (OCR) may be performed on at least one image captured by image sensor 220, and the at least one keyword may be determined based on the OCR result…etc.”);
extracting the text from the plurality of image areas of the image using the OCR process (paragraph[0158], “In some cases, optical character recognition (OCR) may be performed on at least one image captured by image sensor 220, and the at least one keyword may be determined based on the OCR result…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler to extract keywords from images in data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler to process images to provide useful information to users. (Wexler: paragraph[0006])  

The combination of Ramer and Wexler do not appear to explicitly disclose determining a sentiment for a search parameter for the item from the portion of the message using a language processing model, wherein the search parameter comprises a property associated with the item; 
determining additional text data separate from the portion within the message; 
analyzing the additional text data using a machine learning model trained based on contextual message data; 
determining an item type and an item quantity for the item based on the sentiment and the analyzing; 
determining a search query based on the selection with the extracted text, the item type, and the time quantity, wherein the search query comprises a plurality of query terms based on the portion of the message, the item type, and the item quantity; 
performing a search with an online merchant using the search query; 
in response to receiving, based on the performing, a search result comprising an item offered for sale with the online merchant, determining display data for the item in an application including the message; and 
outputting the display data in the application with the portion of the message.



However, Kaul discloses determining a sentiment for a search parameter for the item from the portion of the message using a language processing model(paragraph[0063], “Other techniques from natural language processing, computational linguistics, and textual analysis that are known in the art may be used to extract a sentiment 121 from a message 101…etc.”, the reference describes using natural language processing (i.e., a language processing model) to determine sentiment from the text message terms that are being searched.), wherein the search parameter comprises a property associated with the item (paragraph[0048], “The method begins in a first process 91, in which the user terminal 71 determines, from data pertaining to a conversation of the messaging application, named entities, a topic, and a sentiment that each pertain to at least one message of the conversation…etc.”, the reference describes using search parameters based on sentiment properties found in the message.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler and Kaul to extract sentiment information from a message which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler and Kaul to provide a real-time semantic search during a text message conversation without missing messages from the other party. (Kaul: paragraph[0004]-paragraph[0005])  

The combination of Ramer, Wexler, and Kaul do not appear to explicitly disclose
determining additional text data separate from the portion within the message; 
analyzing the additional text data using a machine learning model trained based on contextual message data; 
determining an item type and an item quantity for the item based on the sentiment and the analyzing; 
determining a search query based on the selection with the extracted text, the item type, and the time quantity, wherein the search query comprises a plurality of query terms based on the portion of the message, the item type, and the item quantity; 
performing a search with an online merchant using the search query; 
in response to receiving, based on the performing, a search result comprising an item offered for sale with the online merchant, determining display data for the item in an application including the message; and 
outputting the display data in the application with the portion of the message.

However, Pappu discloses determining additional text data separate from the portion within the message(figures 3 and 6, paragraph[0039], “The entity extraction and linking circuitry 106 may determine an attribute referenced within an individual comment, a sub-conversation, or a draft comment that relates to or is otherwise associated with the identified entity (408)….etc.”); 
analyzing the additional text data using a machine learning model trained based on contextual message data(figures 3 and 6, paragraph[0033], “that the fact machine 100 may implement in various embodiments, various example methods in which the comment segmentation circuitry 104 may segment the comments of the comment string into different sub-conversations are illustrated…etc.”, the reference describes the fact machine as analyzing conversation data.); 
determining an item type and an item quantity for the item based on the sentiment and the analyzing(figures 3 and 6, paragraph[0039], “The entity extraction and linking circuitry 106 may utilize a radius of words from the identified entity that it may examine for attributes…etc.”, the reference describes determining the attributes from the conversation based on the comments and linking of conversation. The attributes are elements related to the entity (e.g., paragraph[0040]-paragraph[0041]) (i.e., item type and item quantity).); 
determining a search query based on the selection with the extracted text, the item type, and the time quantity(figures 3 and 6, paragraph[0039], “the querying circuitry 112 may query the knowledge base 118 for a fact relating to both the entity and the attribute (410)…etc.”, the reference describes using the search entity (i.e., search term) and attributes (i.e., item type and quantity) to search for related entity and attributes.), wherein the search query comprises a plurality of query terms based on the portion of the message, the item type, and the item quantity(figures 3 and 6, paragraph[0040]-paragraph[0041], “the knowledge base can be searched for an entity and an associated attribute and a particular value can be provided as a fact to the user…etc.”); 
performing a search with an online merchant using the search query(paragraph[0040], “Another attribute for an actor may include box office performance of all movies in which the actor has acted (e.g., a second-level attribute for the movie star…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, and Pappu to extract attributes from addition text in a conversation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, and Pappu to provide real time content related to a user comment (Pappu: paragraph[0001]).  

The combination of Ramer, Wexler, Kaul, and Pappu do not appear to explicitly disclose in response to receiving, based on the performing, a search result comprising an item offered for sale with the online merchant, determining display data for the item in an application including the message; and 
outputting the display data in the application with the portion of the message.

However, McMichael discloses in response to receiving, based on the performing, a search result comprising an item offered for sale with the online merchant (figures 7A and 7B, paragraph[0076]-paragraph[0078], the reference displays sales data as shown in figure 7B.), determining display data for the item in an application including the message (figures 4A, 4B, and 4C, paragraph[0050]-paragraph[0052], “Once the directed message server 104 transmits the situationally relevant content elements to the mobile device 102, which is illustrated as a McDonalds.RTM. thumbnail 404, an advertisement 410, and a barcode 408 (FIGS. 4B and 4C), a notification bar 402 shows a notification….etc.”, the reference describes outputting results on the message interface.); and 
outputting the display data in the application with the portion of the message(figures 4A, 4B, 4C, and 6D, paragraph[0052]-paragraph[0053], “As shown in FIG. 4B, when a particular term, here "mcdonalds" is recognized, the McDonalds.RTM. thumbnail is displayed. The thumbnail 404 may be presented as text or as a graphic or image similar to the illustrated McDonalds.RTM. thumbnail, which includes the McDonalds.RTM. icon disposed thereon…etc.” and paragraph[0070], the reference describes changing the text input interface (i.e., text input) to a selectable graphic search result. ). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, and McMichael to display advertisements based on a text messaging data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, and McMichael to improve upon the method of transmitting and displaying situationally appropriate information on mobile devices. (McMichael: paragraph[0005]).

Claim 20
As to claim 20, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 19, as noted above, and Ramer further disclose wherein the operations further comprise: receiving a transaction processing request for the item(paragraph[0086], “the user may initiate interactions…etc.”); and processing an electronic transaction with the online merchant for the item using an account associated with the device(paragraph[0086], “the user may initiate interactions/transactions 234 with the information (e.g., placing a call, click on a link, or an online order) that is then delivered 238 wirelessly through the wireless platform…etc.” ).

Claim 21
As to claim 21, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 1, as noted above, and Ramer further disclose wherein the identifying the plurality of image areas comprises segmenting the image into the plurality of image areas based on at least one identifiable character in each of the plurality of image areas (paragraph[0158], “In some cases, optical character recognition (OCR) may be performed on at least one image captured by image sensor 220, and the at least one keyword may be determined based on the OCR result…etc.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. U.S. Patent Publication (2007/0260635; hereinafter: Ramer) in view of Wexler et al. U.S. Patent Publication (2017/0192401; hereinafter: Wexler) and further in view of Kaul et al. U.S. Patent Publication(2015/0324065; hereinafter: Kaul) and further in view of Pappu et al U.S. Patent Publication (2018/0004718; hereinafter: Pappu) and further in view of McMichael U.S. Patent Publication (2019/0066156; hereinafter: McMichael) and further in view of Mophapatra U.S. Patent Publication (2013/0110814; hereinafter: Mophapatra)  

Claim 5
As to claim 5, the combination of Ramer, Wexler, Kaul, Pappu, McMichael, and Mophapatra discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose and wherein the image comprises a selection of a plurality of hotspots in the image for the identifying using the optical character recognition process

However, Mophapatra further disclose wherein the image comprises a selection of a plurality of hotspots in the image for the identifying using the optical character recognition process (paragraph[0028]-paragraph[0029], “Examples of the analysis include, but are not limited to, running through facial recognition software, Optical Character Recognition (OCR) scanning and image scanning software…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Mophapatra to select digital images to search which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Mophapatra to provide additional information and advertisements on digital images to a user (Mophapatra: paragraph[0001]). 

Claims 7, 8, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. U.S. Patent Publication (2007/0260635; hereinafter: Ramer) in view of Wexler et al. U.S. Patent Publication (2017/0192401; hereinafter: Wexler) and further in view of Kaul et al. U.S. Patent Publication(2015/0324065; hereinafter: Kaul) and further in view of Pappu et al U.S. Patent Publication (2018/0004718; hereinafter: Pappu) and further in view of McMichael U.S. Patent Publication (2019/0066156; hereinafter: McMichael) and further in view of Bromm et al. U.S. Patent Publication (2007/0088687; hereinafter: Bromm) 

Claim 7
As to claim 7, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the operations further comprise: 
receiving a request for a change of at least a portion of the first search; 
determining a second search based on the request; and executing the second search for a second item.

However, Bromm discloses wherein the operations further comprise: 
receiving a request for a change of at least a portion of the first search (Figure 1, and paragraph[0032], the reference describes an interface for a user being able to switch between an internet search to a search in the emails. The Examiner is interpreting a user being able to change the highlighted query in the Ramer reference to search emails using the Bromm interface.) ; 
determining a second search based on the request (Figure 1 and paragraph[0059], “As shown in FIGS. 1-6, messaging user interface 100 may include a search box 114 to enter text to perform a search within e-mail messages after selecting button 116…etc.”, the user is able to search for emails (i.e., second search).); and 
executing the second search for a second item (paragraph[0059], “perform a search within e-mail messages…etc.”, the user is able to search for emails (i.e., a second item).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to search on the internet and email storage which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to avoid inconvenience and allow a user to search the internet and emails without having to leave the messaging interface (Bromm: paragraph[0005]). 

Claim 8
As to claim 8, the combination of Ramer, Wexler, Kaul, Pappu, McMichael, and Bromm discloses all the elements in claim 7, as noted above, and Bromm further disclose wherein the request for the change comprises a request for a second platform, and wherein the second search is executed on the second platform (Figure 1, paragraph[0059], “As shown in FIGS. 1-6, messaging user interface 100 may include a search box 114 to enter text to perform a search within e-mail messages after selecting button 116…etc.”, the reference describes a user requesting a second search on an email search engine (i.e., second platform).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to search on the internet and email storage which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to avoid inconvenience and allow a user to search the internet and emails without having to leave the messaging interface (Bromm: paragraph[0005]).



Claim 12
As to claim 12, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the interface element comprises a pop-up window displayed on the device in response to a selection of the text data.

However, Bromm discloses wherein the interface element comprises a pop-up window displayed on the device in response to a selection of the text data (Figure 5, paragraph[0041], “If the user then selects the "search" option of menu 212, the highlighted word will then be presented to the search system…etc.”, the reference describes a pop-up interface displaying once the user highlight the text.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to search on the internet and email storage which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to avoid inconvenience and allow a user to search the internet and emails without having to leave the messaging interface (Bromm: paragraph[0005]).

Claim 13
As to claim 13, the combination of Ramer, Wexler, Kaul, Pappu, McMichael, and Bromm discloses all the elements in claim 12, as noted above, and Bromm further disclose wherein the selection of the text data is performed using a drop down menu provided in a messaging application comprising the message (Figure 5, paragraph[0041], “The function of providing menu 212 and initiating the search can be performed at the client using Java Script…etc.”, the user selects the search element on the drop down menu provided by the application (e.g., Figure 5).), and wherein prior to the generating the interface element, the method further comprises:
 accessing interface output data for the messaging application stored in a database (Figure 1, paragraph[0041], “The function of providing menu 212 and initiating the search can be performed at the client using Java Script…etc.” and paragraph[0058], “For example, the user can select the "Search" option from menu 312. In one embodiment, after highlighting text, the user can right-click on the mouse (or other pointing device) and receive menu 212…etc.”, the reference describes accessing javascript menu data once the user right click on the highlighted term.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to search on the internet and email storage which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to avoid inconvenience and allow a user to search the internet and emails without having to leave the messaging interface (Bromm: paragraph[0005]).


Claim 14
As to claim 14, the combination of Ramer, Wexler, Kaul, Pappu, McMichael, and Bromm discloses all the elements in claim 13, as noted above, and Bromm further disclose wherein the selection of the text data comprises highlighting the text data in the message and selecting the highlighted text data(Figure 5, paragraph[0041], “The function of providing menu 212 and initiating the search can be performed at the client using Java Script…etc.”), wherein selecting the highlighted text data causes a display of the drop down menu in the messaging application (Figure 5, paragraph[0041], “The function of providing menu 212 and initiating the search can be performed at the client using Java Script…etc.”), and 
wherein the drop down menu causes the device to request the search using the text data (Figure 5, paragraph[0041], “The function of providing menu 212 and initiating the search can be performed at the client using Java Script…etc.”, the user selects the search element on the drop down menu provided by the application (e.g., Figure 5).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to search on the internet and email storage which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Bromm to avoid inconvenience and allow a user to search the internet and emails without having to leave the messaging interface (Bromm: paragraph[0005]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. U.S. Patent Publication (2007/0260635; hereinafter: Ramer) in view of Wexler et al. U.S. Patent Publication (2017/0192401; hereinafter: Wexler) and further in view of Kaul et al. U.S. Patent Publication(2015/0324065; hereinafter: Kaul) and further in view of Pappu et al U.S. Patent Publication (2018/0004718; hereinafter: Pappu) and further in view of McMichael U.S. Patent Publication (2019/0066156; hereinafter: McMichael) and further in view of Bromm et al. U.S. Patent Publication (2007/0088687; hereinafter: Bromm) and further in view of Atkinson et al. U.S. Patent Publication (2007/0033269; hereinafter: Atkinson)

Claim 15
As to claim 15, the combination of Ramer, Wexler, Kaul, Pappu, McMichael, and Bromm discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein the pop-up window displays the online offer, and wherein the pop-up window navigates to the online offer using the navigation data.

However, Atkinson discloses wherein the pop-up window displays the online offer (paragraph[0023], “Alternatively, the message may also be displayed or in a popup window, or in any other screen location of the program or operating systems…etc.”, and wherein the pop-up window navigates to the online offer using the navigation data (paragraph[0029], “the EazyMessage program directs the user to a website of the advertiser…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, Bromm, and Atkinson to display advertisement in a pop-up window which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, Bromm, and Atkinson to allow advertisers and organization to select subgroups of users to direct their messages to. (Atkinson: paragraph[0004])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. U.S. Patent Publication (2007/0260635; hereinafter: Ramer) in view of Wexler et al. U.S. Patent Publication (2017/0192401; hereinafter: Wexler) and further in view of Kaul et al. U.S. Patent Publication(2015/0324065; hereinafter: Kaul) and further in view of Pappu et al U.S. Patent Publication (2018/0004718; hereinafter: Pappu) and further in view of McMichael U.S. Patent Publication (2019/0066156; hereinafter: McMichael) and further in view of Zhu et al. U.S. Patent Publication (2017/0097986; hereinafter: Zhu) 

Claim 10
As to claim 10, the combination of Ramer, Wexler, Kaul, Pappu, and McMichael discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the operations further comprise: 
parsing content of the message data in addition to the text input, wherein the search term is further determined based on the content of the message data.

However, Zhu discloses wherein the operations further comprise: 
parsing content of the message data in addition to the text input, wherein the search term is further determined based on the content of the message data (paragraph[0129], “The content processor and extraction module 1905 may be configured to parse the content and extract queryable terms on a continuous real-time basis…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Zhu to parse content found in message data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ramer with the teachings of Wexler, Kaul, Pappu, McMichael, and Zhu to efficiently have access content and create search query suggestion to a person based on a number of data sources (Zhu: paragraph[0003]). 










Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
April 1, 2021
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000